Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed 02 August 2022 has been received, entered and carefully considered.  The following information has been made of record in the instant amendment:
1. Claim 5 has been canceled.
2. No new Claims have been added.
3. Claims 1, 10, 13-14 and 19 have been amended. 
4. Remarks drawn to rejections under 35 USC 112 and 103.
The following objection(s)/rejection(s) has/have been overcome:
5. The rejection of Claims 10 and 13-14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, has been overcome by amendments.
6. The rejection of Claim 5 under 35 U.S.C. 103 as being unpatentable over Isa et al (Biomacromolecules, 2015, 16, 1714-1725, April 14, 2015; cited in IDS filed 11/03/2020; of record) in view of in view of Mori et al (US 2009/0281056; of record) has been rendered moot by cancelation.

	Claims 1-4 and 6-20 are pending in the case.
The following rejections are necessitated by Applicant's amendment filed 02 August 2022 wherein the limitations in pending claims 1, 10, 13-14 and 19 have been amended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4 and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Isa et al (Biomacromolecules, 2015, 16, 1714-1725, April 14, 2015; cited in IDS filed 11/03/2020; of record) in view of in view of Mori et al (US 2009/0281056; of record).
Isa et al teaches making hydrogels of high molecular weight hyaluronic acid crosslinked with PEG-amine for use in a method to relieve pain and treat the underlying cause of painful intervertebral disc degeneration. There is need for such a therapy (Abstract; page 1725, right col., see under Experimental Section; page 1715, left col., first full paragraph; limitations of claim 1 regarding the condition treated and HA hydrogel crosslinked with PEG-amine). In addition to use of the hydrogel, Isa suggests the use of additional agents like antibodies (page 1715, left col., first full paragraph; page 1716, right col., last para, as in claims 12-13). The crosslinked hydrogel shows microstructures of HA dispersed (page 1720, right col., lines 17-20; as in claim 14). According to Isa administration of crosslinked HA gels via injection is known in IVD degeneration treatment (page 1715, left col., middle of first full paragraph). Therefore, one of ordinary skill in the art would formulate the PEG-amine crosslinked hydrogel of HA as an injectable formulation as in claims 15 and 18. In the introductory section, Isa teaches that surgical intervention is performed as a last resort. In view of this teaching and the teaching that the crosslinked HA gels are stable, suggests to one of ordinary skill in the art that the PEG-amine crosslinked HA hydrogel can be surgically implanted at the site of IVD degeneration (as in claims 1, 16 and 18-19).
Claims 2-4 and 17 recite mechanism of action of HA in the claimed method, which are not given patentable weight. However, Isa teaches innervation and nociception as the cause of such discogenic pain (page 1714, right col. last tow lines through 1715, left col., end of paragraph). Isa teaches that its crosslinked HA hydrogel has a therapeutic effect in response to inflammation-associated pain and is an ideal matrix hydrogel for NP generation (Abstract). Hence, implantation or administration via injection, of the PEG-amine crosslinked HA hydrogel should suppress discogenic pain by the mechanisms recited in claims 2-4 and 17.
Amended claim 1, Claim 6 and part of claims 18 and 20 recite weight ratio of PEG-amine to HA. Isa teaches optimization of crosslinking of HA by PEG-amine using different concentration and its effects on inflammation model (page 1715-Experimental Section through page 1723). In view of these teachings, one of ordinary skill in the art would adjust the ratio of PEG-amine to HA (as in claims 1, 6 and 18-20) in order to obtain gels that have optimal properties for use in the claimed method. The artisan would also adjust the amount of crosslinked HA by weight as in claims 7-8, 18 and 20 for the purpose of optimization. Claims 9-10 and 19 recite limitations regarding the chemistry that is used to crosslink the HA with PEG-amine. The chemistry used for the crosslinking is not of patentable importance as long as the HA is crosslinked with PEG-amine to make the hydrogel for use. Isa et al does not teach a method wherein HA is derivatized with a moiety that imparts a net positive charge on the HA as in claim 11.
Mori et al teaches hyaluronic acid hydrogels wherein substitutions that impart a net positive charge are attached to the hyaluronic acid (see entire document; limitation of claim 11). According to Mori, cationized HA can form a polyionic complex, which can be converted into a hydrogel, and made into various shapes. It can be used for enclosing drugs, and has excellent biological safety and biocompatibility and is used in pharmaceutical and medical fields (paras 0037-0039, 0020). This is a suggestion to the artisan that the PEG-amine crosslinked HA can be derivatized with a moiety that imparts a net positive charge on the HA obvious since it has the amino moiety that can be derivatized and used in the claimed method of treating discogenic pain.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to use a hydrogel of HA crosslinked with PEG-amine in a method of suppressing discogenic pain in a mammal as claimed since the use of such a gel in the claimed method is suggested by the prior art.
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.'" KSR, 550 U.S. at, 82 USPQ2d at 1396.  Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
According to the rationale discussed in KSR above, the rationale in (G) above is seen to be applicable here since based on the prior art teachings, PEG-amine crosslinked HA hydrogel is suggested in the art for use in suppressing discogenic pain. 
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art. Method improvement is the motivation. According to the prior art (Isa) PEG-amine crosslinked HA hydrogel has a therapeutic effect in response to inflammation-associated pain and is an ideal matrix for NP generation. It is also biocompatible, which makes it ideal for such use.
Response to Applicant’s Remarks
Applicant has traversed the rejection of claims 1-4 and 6-20 over Isa and Mori arguing that independent claims 1 and 19 have been amended to recite a weight ratio of PEG-amine to HA is 1:1 to 1:3. Independent claim 18 the ratio as 1:2. Neither Isa nor Mori teaches or suggests the claimed ratio of PEG-amine to HA. There is nothing on record that teaches that adjusting the ratio of PEG-amine to HA in order to obtain gels that have optimal properties would necessarily lead to the claimed ratios. For this reason, withdrawal of the rejection is requested (pages 5-7 of Remarks).
Applicant’s arguments have been considered but is not found to be persuasive. 
According to Isa administration of crosslinked HA gels via injection is known in IVD degeneration treatment, and crosslinking with PEG-amine is taught. Such a therapy is also needed. Isa teaches optimization of crosslinking of HA by PEG-amine using different concentration and its effects on inflammation model (as set forth above). In view of these teachings, one of ordinary skill in the art would adjust the ratio of PEG-amine to HA to arrive at an optimal ratio (as in claims 1, 6 and 18-20) in order to look for gels that have optimal properties for use in the claimed method. Applicant has not shown the criticality of the ratios recited in claims 1, 18 and 19. The claims are rendered obvious. The rejection is maintained.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Isa et al (Biomacromolecules, 2015, 16, 1714-1725, April 14, 2015; cited in IDS filed 11/03/2020; of record) in view of in view of Mori et al (US 2009/0281056; of record) and further in view of Stankus et al (US 8,038,991; of record).
The teachings of Isa and Mori are set forth above. Isa teaches the use of additional agents like antibody (as set forth above). This renders obvious the use of antibody fragments, conjugates of antibodies as in claim 13. Both do not teach some of the additional components recited in claim 13.
Stankus et al, drawn to hyaluronic acid gels, teaches the use of particles of HA gels for providing reinforcement at the site where it is placed (col. 4, lines 5-16; col. 22, lines 18-35; col. 23, line 6; col. 23, lines 46-65; as in claim 14). The gel can be combined with several additional agents. Additional agents include stem cells, proteins, peptides, growth factors, gene products polysaccharides (abstract; col. 4, lines 11-16; col. 24, lines 24, line 8; col. 28, line 58 through col. 29, line 16). This teaching is a suggestion to include a dispersion of HA particles in the hydrogel as in instant claim 14 and to include all the other components recited in instant claims 12-13. Stankus teaches that its HA gels are implantable (col. 4, line 23). Even though Stankus does not teach the use for suppressing discogenic pain, one of ordinary skill in the art will recognize that in view of Isa, the crosslinked gel taught by Isa can be combined with additional agents as in claims 12-13 and used in the claimed method.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to use a hydrogel of HA crosslinked with PEG-amine in combination with additional agents as claimed, in a method of suppressing discogenic pain in a mammal, since the use of such a gel in the claimed method is suggested by the prior art. The use of additional agents with HA gel is also suggested (Stankus and Isa).
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.'" KSR, 550 U.S. at, 82 USPQ2d at 1396.  Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
According to the rationale discussed in KSR above, the rationale in (G) above is seen to be applicable here since based on the prior art teachings, PEG-amine crosslinked HA hydrogel is suggested in the art for use in suppressing discogenic pain. Additional agents are also suggested for use in combination with HA gels by both Isa and Stankus.
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art. Method improvement is the motivation. According to the prior art (Isa) PEG-amine crosslinked HA hydrogel has a therapeutic effect in response to inflammation-associated pain and is an ideal matrix for NP generation. It is also biocompatible, which makes it ideal for such use. Isa and Stankus provide the motivation to include the claimed additional components.
Response to Applicant’s Remarks
Applicant has traversed the rejection of claims 12-14 over Isa, Mori and Stankus arguing that as argued above, Isa and Mori fail to teach or suggest each and every limitation of claim 1. Stankus fails to cure the deficiencies of Isa and Mori as applied to base claim 1. Since claims 12-14 depended from base claim 1 they are not rendered obvious (page 7 of Remarks).
Applicant’s arguments have been considered but are not fond to be persuasive. 
As set forth in the rejection above, Isa teaches the use of PEG-amine crosslinked HA hydrogel for use in a method of treating discogenic pain in a mammal. Isa teaches optimization of crosslinking of HA by PEG-amine using different concentration and its effects on inflammation model. This is clearly a suggestion to the artisan that different ratios of PEG-amine to HA can be used in order to look for a gel having optimal properties for use in the method. Based on the teaching of Isa the artisan would make hydrogels using different ratios PEG-amine and HA to look at the effectiveness of the gels on relieving discogenic pain. Such optimization is routine in the art. Isa also teaches the claimed PEG-amine crosslinking with HA as in claim 1. In addition, Mori teaches cationization of HA and motivation to do so.
Stankus teaches the limitations not taught by Isa and Mori and therefore, compensates for the deficiencies of Isa and Mori. The combined teachings of the prior art do render claims 12-14 obvious. The rejection is maintained.


Conclusion
Pending claims 1-4 and 6-20 are rejected


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654. The examiner can normally be reached M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANAPATHY KRISHNAN/            Primary Examiner, Art Unit 1623